Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 06/28/2022 and claims 1 and 3-22 are now in condition for allowance.
3.	As Applicant pointed out on pages 9-10 of the response, art of record, Wenger, HoloBloc, Ontology Reconfiguration, Speculative Computation, Rischar or XU, does not teach and/or fairly suggest a process for:
“the use of machine learning  for the creation of control applications based on an information model, wherein an asset model representative of a process control installation of an industrial system is built for configuring distributed control of the industrial system wherein an asset library of distributed control assets is also created according to a distributed control programming standard wherein the distributed control assets in the asset library is mapped to each of the modeled assets to configure the process control installation of the industrial system and generate an asset-based control application for providing distributed control of the industrial system, wherein the asset model comprising a plurality of modeled assets defined according to levels of a physical model standard, the modeled assets representing physical devices of the industrial system, wherein the asset model representative of the process control installation of the industrial system is built in response to receiving input representative of a process control installation of the industrial system; wherein applying a mapping  ruleset to the modeled assets to map one of the distributed control assets from the asset library to each of the modeled assets and creating an asset library of distributed control assets according to a distributed control programming standard, the distributed control assets each having one or more predefined, built-in facets wherein the distributed control assets configure the process control installation of the industrial system; and automatically generating at least one asset-based control application that, when executed by one or more controllers of the process control installation, provides control within a distributed control system of the industrial system” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 12 and 22. 
Thus all pending claims 1 and 3-22 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193